Exhibit 10.31

 

AMENDMENT NO. 1 TO AMENDED AND RESTATED

SECURITY AGREEMENT

 

THIS AMENDMENT NO. 1 TO AMENDED AND RESTATED SECURITY AGREEMENT (this
“Amendment”), dated as of November 13, 2003, is made by and between Coast Hotels
and Casinos, Inc., a Nevada corporation (“Grantor”), and Bank of America, N.A.,
as Administrative Agent (the “Agent”) for itself and for the other Lenders, with
reference to the Amended and Restated Security Agreement dated of September 26,
2003, made by the Grantor in favor of the Agent and the Lenders (the “Security
Agreement”).

 

RECITALS

 

1. Grantor and the Agent are parties to that Amended and Restated Credit
Agreement, dated as of September 26, 2003 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among Grantor, the Lenders, Co-Syndication Agent, Documentation Agent, Co-Agent,
Bank of America, N.A., as Administrative Agent, Swing Line Lender, L/C Issuer,
and Banc of America Securities, LLC and Wells Fargo Bank, National Association,
as Joint Lead Arrangers and Joint Book Managers, pursuant to which certain
credit accommodations have been made available to the Grantor.

 

2. Pursuant to the Security Agreement, Grantor granted a security interest in
assets of Grantor to secure Grantor’s obligations under the Credit Agreement.

 

3. Grantor has informed the Agent that it desires to enter into an Amended and
Restated Operating Agreement pursuant to which it will purchase 75% of the
member interests of Orange County Development, LLC, an existing limited
liability company organized under the laws of the state of Indiana (the “OC
Development Acquisition”). Grantor desires to amend certain provisions of the
Credit Agreement to provide for the OC Development Acquisition.

 

4. It is a condition precedent to the Agent and the Required Lenders amending
the Credit Agreement that Grantor execute this Amendment.

 

AGREEMENT

 

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

 

1. Defined Terms. Any and all initially capitalized terms set forth without
definition in this Amendment (including, without limitation, in the recitals
hereto) shall have the respective meanings ascribed thereto in the Security
Agreement.

 

2. Definitions. Section 1 of the Security Agreement is amended by amending
subparts (b) and (g) of the definition of “Collateral” to read in its entirety
as follows:

 

(b) All present and future general intangibles, all contractual rights under the
limited liability company agreements of Omaha Partners, LLC and Orange County
Development, LLC, all tax refunds of every kind and nature to which Grantor now
or hereafter may become entitled, however arising, all other refunds, and all
deposits, reserves, loans, royalties, cost savings, deferred payments, goodwill,
choses in action, liquidated damages, rights to indemnification, trade secrets,
computer programs, software, customer lists, trademarks, trade names, patents,
licenses (except for gaming licenses and liquor licenses, which are not
transferable), copyrights, technology, processes, proprietary information and
insurance proceeds of which Grantor is a beneficiary;



--------------------------------------------------------------------------------

(g) All present and future stocks, bonds, debentures, securities, subscription
rights, options, warrants, puts, calls, certificates, partnership interests,
limited liability company interests, joint venture interests, investment
property, Investments (including all Investments in Omaha Partners, LLC and
Orange County Development, LLC) and/or brokerage accounts and all rights,
preferences, privileges, dividends, distributions, redemption payments, or
liquidation payments with respect thereto and all investments in Omaha Partners,
LLC and Orange County Development, LLC;

 

3. Grantor’s Representations. Section 4 of the Security Agreement is amended by
amending subpart (l) thereof to read in its entirety as follows:

 

(l) the ownership interests in Omaha Partners, LLC and Orange County
Development, LLC will not be certificated and will not be subject to Article 8
of the Uniform Commercial Code as enacted in any jurisdiction

 

4. Conditions Precedent. The effectiveness of this Amendment is subject to Agent
having received this Amendment, duly executed by Grantor.

 

5. Reaffirmation of Loan Documents; No Default; No Defenses; etc. Grantor hereby
reaffirms the Security Agreement and the Loan Documents and its obligations to
Agent and Lenders thereunder. Grantor represents and warrants that there are no
outstanding Events of Default under the Security Agreement or any Loan Document.
Grantor acknowledges that Agent and Lenders have fully complied with their
respective obligations under any Loan Document and that Grantor has no defenses
to the validity, enforceability or binding effect of any Loan Document.

 

6. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed and delivered shall be deemed an original and all of which when taken
together, shall constitute but one and the same instrument.

 

7. Otherwise Not Affected. In the event of any conflict or inconsistency between
the Security Agreement and the provisions of this Amendment, the provisions of
this Amendment shall govern. Except to the extent set forth herein, the Security
Agreement shall remain unaltered and in full force and effect.

 

[Signature Page Follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
respective duly authorized officers as of the date first above written.

 

GRANTOR:

COAST HOTELS AND CASINOS, INC.

By:

 

/s/ Gage Parrish

--------------------------------------------------------------------------------

Name:

 

Gage Parrish

Title:

 

VP/CFO

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:

 

/s/ Janice Hammond

--------------------------------------------------------------------------------

Name:

 

Janice Hammond

Title:

 

Vice President

 

-3-